Title: To Alexander Hamilton from Israel Ludlow, 5 May 1792
From: Ludlow, Israel
To: Hamilton, Alexander



Sir:
Philadelphia, May 5, 1792.

The unexpected delays that have attended my executing the surveys of the Ohio and Miami Companies, together with your letters, which I have received from time to time, urging my speedy exertions to effect the business, induces me to explain to you the cause of the delay.
In November, 1790, I was honored with your letter of instruction at this place. I proceeded immediately to Fort Harmar, being possessed of General Knox’s letter, or order to the Commandant for an escort. On my way, at Fort Pitt, I saw Maj. Doughty, who, after becoming acquainted with my business, informed me that there was no doubt but an escort would be furnished on my arrival at Fort Harmar, upon which I supplied myself with chain-carriers and other hands necessary, pack-horses, corn, provision, and camp equipage for the coming cold season.

On my arrival at Fort Harmar, I found no escort could be obtained. Maj. Ziegler, who commanded, gave me his answer in writing, which was that he did not consider the troops then under his command more than sufficient to guard the settlement of Marietta, the Indians having shortly before that defeated and broken up one of their frontier stations. Of course, he could not comply with the order of Gen. Knox and my request (a copy of that letter I inclosed to you). Upon that information, from necessity I gave up the pursuit at that time, and proceeded to Fort Washington, supposing I could execute the Miami survey.
Discharging my hired men and pack-horses, I applied to Gen. Harmar, who then commanded, for protection while surveying the Miami tract. He informed me he did not consider his whole command a sufficient escort for my purpose (a copy of his answer I forwarded to you). On the arrival of Gen. St. Clair, in May following, I made an official application for fifteen men or more, should it be convenient, to accompany me as an escort while surveying the Miami and Ohio tracts. He assured me that he considered the execution of this survey a matter of the highest interest and importance to the United States, and that he would make every effort to assist me with a sufficient guard, but that it was then impracticable (his letter I will forward to you). Thus the business was again put off until the 20th of October following, when I was favored with the services of fifteen men, commanded by a sergeant, with whom I proceeded to execute the Ohio Company’s survey. I succeeded, and returned to Fort Washington, but with the loss of six of the escort, and leaving in the woods all of my pack-horses and their equipage, and being obliged to make a raft of logs to descend the Ohio as far as Limestone, from opposite the mouth of the Great Sandy River.
On my arrival at Fort Washington, I again applied for protection to proceed in the Miami survey. That assistance was refused by Maj. Ziegler, who then commanded (his letter I will produce). My reputation, as well as the public good, being in some measure affected by the delay of the business, I was constrained to have recourse to an effort which my instruction did not advise, viz.: to attempt making the survey by the aid of three active woodsmen, to assist as spies, and give notice of any approaching danger. My attempts proved unsuccessful. After extending the western boundary more than one hundred miles up the Miami River, the deep snows and cold weather rendered our situation too distressing, by reason of my men having their feet frozen, and unfit to furnish game for supplies. In consequence, we returned to Fort Washington. The cold weather abating, I made another attempt, extending the east boundary as far as the line intersected the Little Miami River, where we discovered signs of the near approach of Indians, and, having but three armed men in company, induced me to return again to Fort Washington, which I found commanded by General Wilkinson, to whom I applied for an escort, which was denied me (his letter I have the honor to inclose to you with the others).
I now have the satisfaction to present to you the whole of the survey of the Ohio and part of the Miami purchases, executed agreeably to instructions.
I am, sir, yours respectfully,
Israel Ludlow.
Hon. Alex. Hamilton,Sec. of the Treasury.
